     Case 3:20-cv-01480-BEN-MSB Document 15 Filed 11/25/20 PageID.453 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    TERA VANCE, an individual,                         Case No.: 3:20-cv-01480-BEN-KSC
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION TO EXTEND DEADLINE
14                                                       TO RESPOND TO PLAINTIFF’S
      BERKSHIRE HATHAWAY LIFE
                                                         FIRST AMENDED COMPLAINT
15    INSURANCE COMPANY OF
      NEBRASKA, an entity, and KRISTIN
16    BARNETT, an individual,
                                                         [ECF No. 14]
17                                   Defendants.
18
19         On November 24, 2020, Plaintiff Tera Vance (“Plaintiff”) and Defendants
20   Berkshire Hathaway Life Insurance Company of Nebraska and Kristin Barnett
21   (collectively, “Defendants”) filed a Joint Motion to Extend the Deadline to Respond to
22   Plaintiff’s First Amended Complaint. ECF No. 14.
23         Accordingly, and for good cause shown, the Court hereby ORDERS as follows:
24         1.     The briefing schedule set forth in Local Civil Rule 7.1 shall apply to
25   Plaintiff’s Motion for Leave to File a Second Amended Complaint, and the Motion is set
26   for hearing at 10:30 AM on January 4, 2021. Defendants’ Opposition to the Motion, if
27   any, shall be filed not later than December 21, 2020. Plaintiff’s Reply, if any, shall be
28   filed not later than December 28, 2020.

                                                     1
                                                                              3:20-cv-01480-BEN-KSC
     Case 3:20-cv-01480-BEN-MSB Document 15 Filed 11/25/20 PageID.454 Page 2 of 2



 1         2.     Should the Court grant Plaintiff’s Motion for Leave to File a Second
 2   Amended Complaint, Defendants’ filing of a responsive pleading to Plaintiff’s First
 3   Amended Complaint shall be deemed moot, and Defendants shall have until fourteen (14)
 4   days after the issuance of any such order to file their responsive pleadings to Plaintiff’s
 5   Second Amended Complaint.
 6         3.     In the alternative, should the Court deny Plaintiff’s Motion for Leave to File
 7   a Second Amended Complaint, Defendants shall have until and including fourteen (14)
 8   days after any such order to file their responsive pleadings to Plaintiff’s First Amended
 9   Complaint.
10         4.     Plaintiff is admonished not to file any further motions without first obtaining
11   a hearing date from chambers as required by Local Civil Rule 7.1(b).
12         IT IS SO ORDERED.
13
14   Dated: November 25, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               3:20-cv-01480-BEN-KSC
